PER CURIAM.
This appeal relates to the overruling of a declinatory exception of insufficient service of process. We dismiss the matter.
La.C.C.P. art. 2083 governs appealable judgments. Art. 2083 provides:
A. An appeal may be taken from a final judgment rendered in causes in which appeals are given by law whether rendered after hearing or by default, from an interlocutory judgment which may cause irreparable injury, and from a judgment reformed in accordance with a remittitur or additur under Article 1814.
B. In reviewing a judgment reformed in accordance with a remittitur or addi-tur, the court shall consider the reasonableness of the underlying jury verdict.
A judgment overruling an exception is interlocutory in nature and, therefore, is not appealable absent a showing of irreparable injury, and we find none.
For the reasons assigned, the matter is dismissed. All costs of this appeal are to be assessed against the appellant.
DISMISSED.